
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1319
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2010
			Mr. Sires (for
			 himself, Mr. Pascrell,
			 Mr. LoBiondo,
			 Mr. Smith of New Jersey,
			 Mr. Adler of New Jersey,
			 Mr. Lance,
			 Mr. Holt, Mr. Rothman of New Jersey,
			 Mr. Pallone,
			 Mr. Garrett of New Jersey,
			 Mr. Payne,
			 Mr. Andrews, and
			 Mr. Frelinghuysen) submitted the
			 following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating Coach Bob Hurley, Sr., of
		  St. Anthony High School in Jersey City, New Jersey, on his induction into the
		  Naismith Memorial Basketball Hall of Fame and celebrating his
		  achievements.
	
	
		Whereas, on April 5, 2010, Coach Bob Hurley, Sr., was
			 selected as the only coach to be inducted into the Naismith Memorial Basketball
			 Hall of Fame’s class of 2010;
		Whereas the Naismith Memorial Basketball Hall of Fame
			 started from humble beginnings on December 21, 1891, when a physical education
			 instructor named James Naismith introduced the game to a class of 18 young
			 men;
		Whereas the Naismith Memorial Basketball Hall of Fame is
			 home to almost 300 inductees and devotes 40,000 square feet to basketball
			 history;
		Whereas Coach Hurley is only the 3rd high school career
			 basketball coach to be inducted into the Hall of Fame;
		Whereas Coach Hurley is a strong believer in John Wooden’s
			 pyramid of success which includes a focus on team spirit;
		Whereas Coach Hurley holds an amazing career record of 957
			 wins and 107 losses over the period of 36 years;
		Whereas Coach Hurley has been recognized with numerous
			 awards including being named National Coach of the Year 3 times (1989, 1996,
			 and 2008);
		Whereas Coach Hurley was honored as Naismith National High
			 School Coach of the Year in 2008;
		Whereas Coach Hurley was inducted into the National
			 Federation of High School Sports Hall of Fame in 2009;
		Whereas Coach Hurley played an instrumental role in the
			 St. Anthony High School basketball team winning 3 USA Today National
			 Championships (1989, 1996, and 2008);
		Whereas Coach Hurley led St. Anthony High School
			 basketball teams to 25 state parochial championships, which is a national
			 record;
		Whereas Coach Hurley led the St. Anthony High School
			 basketball team to 10 Tournament of Champion titles;
		Whereas Coach Hurley managed the St. Anthony High School
			 basketball team to 66 consecutive victories, which is a New Jersey high school
			 record;
		Whereas Coach Hurley’s players have gone on to
			 successfully become 5 NBA first-round draft picks, 3 NCAA All-Americans, and 7
			 McDonald’s All-Americans;
		Whereas Coach Hurley has mentored his players both on and
			 off the court, and has sent all but two of his players to college during his
			 36-year career;
		Whereas Coach Hurley has developed over 200 college
			 players, 150 of whom received college scholarships;
		Whereas 6 of Coach Hurley’s players on his 2007–2008 team
			 received Division I scholarships;
		Whereas every one of Coach Hurley’s players deserves
			 recognition for their hard work and efforts in leading the St. Anthony High
			 School basketball team to so many victories;
		Whereas Coach Hurley has managed a tremendous record at
			 St. Anthony High School in Jersey City, New Jersey, where the enrollment is 250
			 students and there are no gym facilities; and
		Whereas Coach Hurley and St. Anthony High School have made
			 Jersey City and all of New Jersey proud: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates Coach Bob Hurley, Sr., of St.
			 Anthony High School in Jersey City, New Jersey, on his induction into the
			 Naismith Basketball Hall of Fame;
			(2)recognizes the
			 significant achievements of the St. Anthony High School basketball players for
			 their dedication and hard work; and
			(3)recognizes St.
			 Anthony High School for their dedication to both academic and athletic
			 excellence.
			
